 Case: 4:20-cv-00203-JAR Doc. #: 21 Filed: 12/07/20 Page: 1 of 5 PageID #: 1871


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

       CORAN NETTLES,                              )
                                                   )
                   Petitioner,                     )
                                                   )
              v.                                   )          Case No. 4:20-CV-00203-JAR
                                                   )
       BILL STANGE,                                )
                                                   )
                   Respondent.                     )

                                   MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Coran Nettles’ Motion for Stay and Abeyance.

(Doc. 8). Petitioner filed a Petition for Writ of Habeas Corpus on February 5, 2020. (Doc. 1).

Petitioner has subsequently acknowledged that Grounds 5 and 6 of the Petition are unexhausted

but argues that “[g]ood cause exists for his failure to exhaust . . . because the grounds were not

known to him until after his post-conviction proceedings were final.” (Doc. 8 at 1). The Court

ordered Respondent Bill Stange to respond (Doc. 20). No response has been filed, and the time to

respond has lapsed. Accordingly, the instant motion is ready for disposition.

       Federal courts may not grant a writ of habeas corpus brought by a person in custody

pursuant to a state court judgment unless “the applicant has exhausted the remedies available in

the courts of the State.” 28 U.S.C. § 2254(b)(1)(A). The exhaustion requirement provides states

the first opportunity to correct alleged violations of a prisoner’s federal rights. Coleman v.

Thompson, 501 U.S. 722, 731 (1991). District courts may not adjudicate “mixed” petitions, i.e.,

petitions containing exhausted and unexhausted claims. Rose v. Lundy, 455 U.S. 509 (1982). A

district court may, however, excuse a petitioner’s failure to exhaust his claims if it determines that

(1) the petitioner has good cause for failure to exhaust his claims; (2) the unexhausted claims are

potentially meritorious; and (3) there is no indication that the petitioner intentionally engaged in
 Case: 4:20-cv-00203-JAR Doc. #: 21 Filed: 12/07/20 Page: 2 of 5 PageID #: 1872


dilatory tactics. Rhines v. Weber, 544 U.S. 269, 277-78 (2005). Petitioner explicitly relies on

Rhines in requesting that this Court grant his motion for stay and abeyance. (Doc. 8 at 1).


       Ground 5

       In his fifth ground for relief, Petitioner argues that the trial court erred by barring cross-

examination regarding a codefendants’ previous violent criminal act, thereby violating Petitioner’s

rights under the Confrontation Clause of the Sixth Amendment. (Doc. 1 at 45). Petitioner claims

that this ground for relief “was not known to him until after his post-conviction proceedings were

final.” (Doc. 8 at 1). As Petitioner acknowledges in his own Petition, however, the facts underlying

this ground were readily apparent from the trial. (Doc. 1 at 45-51). At trial, there was an extensive

discussion between counsel and the court as to this very issue, with the court ultimately sustaining

the prosecution’s objection regarding the defense’s line of questioning. (Doc. 18-1 at 816-20).

       Good cause under Rhines requires that the “petitioner’s default was caused by something

external to the defense, i.e., something for which the petitioner is not responsible.” McArthur v.

Bowersox, No. 4:14-CV-1660-SPM, 2016 WL 866040, at *3 (E.D. Mo. Mar. 7, 2016). Petitioner

has provided no argument that good cause exists beyond his bare assertion. To the extent Petitioner

is claiming that he simply did not know a state court remedy was available for this claim, this does

not constitute good cause under Rhines. See Ivory v. Cassady, No. 4:14-CV-2093 RWS/PLC, 2016

WL 764017, at *2 (E.D. Mo. Feb. 9, 2016).

       This Court also finds that Ground 5 is not potentially meritorious. The Petition cites

Missouri precedent for the proposition that the trial court erred because opposing counsel had

opened the door to the testimony in question. (Doc. 1 at 48). But “it is not the province of a federal

habeas court to reexamine state-court determinations of state-law questions.” Estelle v. McGuire,

502 U.S. 62, 67-68 (1991). Petitioner attempts to reach a constitutional violation by claiming that
 Case: 4:20-cv-00203-JAR Doc. #: 21 Filed: 12/07/20 Page: 3 of 5 PageID #: 1873


the Confrontation Clause is implicated. In Briscoe v. Norman, however, the court upheld a state

court’s determination that the trial court did not violate the Confrontation Clause “when excluding

offers of impeachment on immaterial or collateral matters” during cross-examination of a witness.

No. 4:11-CV-1154 JCH, 2014 WL 4204903, at *3 (E.D. Mo. Aug. 22, 2014). The testimony at

stake here, whether the codefendant was in fact in shock, is a collateral matter. Because Petitioner

cannot establish that good cause exists for his failure to exhaust Ground 5 or that the claim is

potentially meritorious, the motion for stay and abeyance will be denied as to Ground 5.


        Ground 6

        In his sixth ground for relief, Petitioner argues that his trial counsel was ineffective for

failing to “elicit thorough cross-examination and/or present evidence” that the same prosecutor

(Prosecutor Minnigerode) represented the State both against Petitioner at trial and against his co-

defendant, Bryan Shelton, at sentencing. (Doc. 1 at 52). Petitioner contends this created an

incentive for Shelton to lie at trial in order to obtain a more lenient sentence. (Id. at 55).

        Once again, Petitioner provides no good cause for his failure to exhaust this claim.

Petitioner had every reason to be aware of this issue, especially given the following exchange at

trial between Petitioner’s trial counsel and Shelton:

        Q: And your testimony is here because you were hoping for some favor from the
        sentencing judge, isn’t that right?

        A: I hope I could just get – yeah.

        Q: Right. So that’s why you’re testifying, because you’re hoping that the sentencing
        judge has some favor on your sentence, right?

        A: Yes, sir. (Doc. 18-1 at 840).

As to the specific issue of Prosecutor Minnigerode’s dual roles, the transfer to Prosecutor

Minnigerode allegedly occurred on May 2, 2013, and Shelton’s actual sentencing proceeded on
 Case: 4:20-cv-00203-JAR Doc. #: 21 Filed: 12/07/20 Page: 4 of 5 PageID #: 1874


April 10, 2014. (Doc. 1 at 58). Petitioner’s brief in support of his direct appeal in state court,

meanwhile, was not filed until May 2015, and the brief in support of his post-conviction appeal

was served on February 14, 2019. (Docs. 18-3; 18-9). Petitioner’s post-conviction appeal made

numerous ineffective assistance claims but did not address the issues underlying Ground 6 of the

current Petition. Petitioner has not provided any good cause as to why this issue was not addressed

in his appeals.

       In the alternative, a stay and abeyance pursuant to Rhines is not warranted because

Petitioner has not demonstrated that Ground 6 is potentially meritorious. The record reflects that

trial counsel questioned Shelton specifically on the matter of his motivation to obtain a lesser

sentence. To demonstrate ineffective assistance of counsel, Petitioner must overcome the high bar

of Strickland v. Washington by showing that (1) counsel’s performance fell below an objective

standard of reasonableness and (2) Petitioner was sufficiently prejudiced such that “the result of

the proceeding would have been different.” 466 U.S. 668, 694 (1984). “It is not sufficient for a

defendant to show that the error had some ‘conceivable effect’ on the result of the proceeding

because not every error that influences a proceeding undermines the reliability of the outcome of

the proceeding.” Odem v. Hopkins, 382 F.3d 846, 851 (8th Cir. 2004) (quoting Strickland, 466

U.S. at 693). Petitioner cites no precedent for the proposition that the same prosecutor being

assigned to cases against codefendants creates any conflict. There is also no reasonable argument

that the outcome of the trial was unreliable because trial counsel failed to show that Prosecutor

Minnigerode was assigned to both cases. Because Petitioner cannot establish that good cause exists

for his failure to exhaust Ground 6 or that the claim is potentially meritorious, the motion for stay

and abeyance will be denied as to Ground 6.
 Case: 4:20-cv-00203-JAR Doc. #: 21 Filed: 12/07/20 Page: 5 of 5 PageID #: 1875


      Accordingly,

      IT IS HEREBY ORDERED that Petitioner Coran Nettles’ Motion for Stay and Abeyance

(Doc. 8) is DENIED.



      Dated this 7th day of December, 2020.



                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
